Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 4, 1978, which affirmed an order of the State Division of Human Rights, dismissing petitioner’s complaint after an investigation and upon a finding of no probable cause to believe that the respondent union had engaged in unlawful discriminatory practices because of age. Order confirmed and petition dismissed, without costs or disbursements. On the record before us, there is nothing to suggest that the respondent union engaged in unlawful discriminatory practices. Accordingly, it was not an abuse of discretion for the State Division of Human Rights to have dismissed the complaint because of no probable cause without having first held a confrontation conference or a hearing (see State Div. of Human Rights v Bond Schoeneck & King, 52 AD2d 1045; Talarico v Brookhaven Mem. Hosp., 55 AD2d 949). Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.